REISSUE NON-FINAL OFFICE ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Office Action in response to the filing of Reissue Application 16/542,750 (“‘750”) for U.S. Patent No. 10,129,891 (“‘891”).
	Claims 1, 3, 5, 7, and 8 have been amended.  Claim 4 has been cancelled.  Claims 1-3 and 5-9 are now pending. 

Reason for Reissue
	The error upon which '891 is based is “by reason of the patentee claiming more or less than he had the right to claim in the patent.”  Specifically, the Reissue Declaration by the Inventor filed August 16, 2019 (“Reissue Dec”), says, “Amended claim 1 does not require the two uplink carriers are operated at E-UTRA band 47C as in patent claim 1. Thus, claim 1 is a broadened claim. Amended claim 1 also does not require each of the two uplink carriers uses 20MHz bandwidth as in patent claim 1. Thus, claim 1 is a broadened claim. Amended claim 1 does not require the specific maximum power class is class 2A as in patent claim 1. Similar comments apply to amended independent claim 7.”





Claim Rejections - 35 USC § 251
Improper Recapture
Claims 1-3 and 5-9 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  
The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of the claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
The following is the three step test for determining recapture in reissue applications (see: MPEP 1412.02(I)):

(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.”

(Step 1: MPEP 1412.02(A))  In the instant case and by way of the August 16, 2019 amendment, Applicant seeks to broaden the original patent claims by at least changing the fifth limitation from requiring two uplink carriers to requiring at least one uplink carrier.  As reflected in claim 1, the limitation has been changed as follows:   
“wherein the terminal aggregates two uplink carriers, and at least one of the two uplink carriers is [are] operated at Evolved Universal Terrestrial Radio Access (E-UTRA) band 47[C] and at least one [each] of the two uplink carriers uses 20 MHz bandwidth.”  Claim 1 is further broadened by the changing of “band 47C” to “band 47” and “power class 2A” to “power class 2.”

(Step 2: MPEP 1412.02(B))  The prosecution history of the prior 15/671,806 application shows that in the Amendment prior to the Notice of Allowance dated May 23, 2018, Applicant added the following limitation to the independent claims in response to the Examiner indicating allowable subject matter in the previous office action:

wherein a transmission power of each of the two uplink carriers does not exceed 26 dBm, and
wherein the specific maximum power class is power class 2A.”
	In the Remarks accompanying the amendments dated May 23, 2018, Applicant said, “Each of independent claims 1 and 8 has been amended to include allowable subject matter similar to that of claim 7. Accordingly, Applicants respectfully submit that independent claims 1 and 8, and their respective dependent claims 2-6, 9 and 10 (due to their dependency), are patentable over the cited references of record.  Based on the arguments presented above, the withdrawal of the rejections of all pending claims is respectfully requested.”
 “If an original patent claim limitation now being omitted or broadened in the present reissue application was originally relied upon by applicant in the original application to make the claims allowable over the art, the omitted limitation relates to subject matter previously surrendered by applicant. The reliance by applicant to define the original patent claims over the art can be by presentation of new/amended claims to define over the art, or an argument/statement by applicant that a limitation of the claim(s) defines over the art.” MPEP 1412.02(B)1.  “Applicant is bound only by applicant’s revision of the application claims (including examiner's amendments authorized by applicant) or a positive argument/statement by applicant.” MPEP 1412.02(B)2.

(Step 3: MPEP 1412.02(C)) Claim 1 was not materially narrowed in other respects that relate to the surrendered subject matter to avoid recapture.  
Independent claim 7 contains the same recapture issues as claim 1.  Therefore improper recapture of broadened claimed subject matter surrendered in the application is clearly present in claims 1-3 and 5-9 of the instant reissue application.  

Information Disclosure Statement
Prior art is evaluated in accordance with the policy of MPEP 2256, which states:
“Where patents, publications, and other such items of information are submitted by a party (patent owner or requester) in compliance with the requirements of the rules, the requisite degree of consideration to be given to such information will be normally limited by the degree to which the party filing the information citation has explained the content and relevance of the information. The initials of the examiner placed adjacent to the citations on the form PTO /SB /08A and 08B or its equivalent, without an indication to the contrary in the record, do not signify that the information has been considered by the examiner any further than to the extent noted above.”

Notification of Prior or Concurrent Proceedings
	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which ‘891 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 

Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Future Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Tarae whose telephone number is (571)272-6727.  The examiner can normally be reached on M-F 7:30-4.
If attempts to reach the examiner by telephone unsuccessful, the examiner’s supervisor, Andrew Fischer, can be reached on 571-272-6779.


Signed:

/CATHERINE M TARAE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:

/RSD/

/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992